DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Claims 2-7, 9-14, 17 are pending and being examined.  Claims 1 and 8 are canceled.  Claims 15 and 16 are canceled through an Examiner’s amendment.

Claims 2-7, 9-14, and 17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Heist on 08/22/2022.
The application has been amended as follows:
Claims 15 and 16 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 17 with particular attention to “wherein an average particle size D50 of the first, second, and third particles is in the range of 1 µm to 40 µm…each of the first, second, and third particles have a crystalline structure, the crystalline structure having a diameter of 1 nm or more and 30 nm or less and is contained in an amount of 40 vol% or more”.
Yoshizawa et al. (US 5160379) and Inaba (US 2013/0294129 A1) are considered to be the closest prior art.
Yoshizawa teaches a soft magnetic powder comprising a composition consisting of (Fe1-aMa)100-x-y-z-α-β-ɣCuxSiyBzM’αM”βXɣ (Yoshizawa, Col. 3 lines 19-35, Col. 8 lines 26-47, Col. 11 lines 8-12).  Yoshizawa teaches a can be zero; M’ is at least one element selected from the group consisting of Nb, W, Ta, Zr, Hf, Ti and Mo; M” is selected from a group consisting of V, Cr, Mn, Al, platinum group elements, Sc, Y, rare earth elements, Au, Zn, Sn and Re; X is selected from the group consisting of C, Ge, P, Ga, Sb, In, Be and As; wherein 0.1≤x≤3.0, 0≤y≤30, 0≤z≤25, 0.1≤α≤30, β≤10, ɣ≤10, 5≤y+z≤30 (Yoshizawa, Col. 3 lines 19-35, Col. 8 lines 26-47).  In Yoshizawa’s formula: M is equivalent to applicant’s M’ (M=M’), M”=M’, x=a, y=b, z=c, α=d, β=e, ɣ=f.  Thus, Yoshizawa teaches the claimed composition.  Yoshizawa teaches at least 50% of the alloy structure being fine crystalline particles having an average particle size of 1000Å (100 nm) or less  and preferably 50-200Å (5-20 nm) (Yoshizawa, Col. 3 lines 35-37, Col. 9 lines 35-48).
Inaba teaches that the presence of a plurality of peaks in the particle size distribution wherein particles of a certain small particle size and particles of a certain great particle size are both present at high frequencies to some degree increases the packing density of the magnetic substance powder with ease and the proportion of the magnetic component is high; the number of peaks may be two, three, or more (Inaba, [0077]-[0080]).
Yoshizawa and Inaba, alone or combined, do not teach nor render obvious an average particle size D50 of the first, second, and third particles is in the range of 1 µm to 40 µm and each of the first, second, and third particles have a crystalline structure, the crystalline structure having a diameter of 1 nm or more and 30 nm or less and is contained in an amount of 40 vol% or more.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/
Primary Examiner, Art Unit 1734